                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

DYTRELL JONES,

      Plaintiff,

v.                                               Case No. 5:19cv256-TKW-MJF
J. MADDOCK, et al.,

      Defendants.
                                          /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 12). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case should be dismissed

based on Plaintiff’s failure to pay the filing fee and failure to comply with court

orders.

      Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    This case is DISMISSED, and the Clerk shall close the case file.

            DONE and ORDERED this 3rd day of February, 2020.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
